DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/752,849, filed 01/27/2020. Applicant is given benefit of the filing date of the prior application, as the disclosure of at least the traveling waypoints in reverse order while inbound from delivering a package is not presented in any of the earlier filed prior applications.

Specification
The disclosure is objected to because of the following informalities: ¶10 and ¶74 provide different descriptions for Fig. 4.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  “Follow” should be amended to be lowercase.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air traffic control system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1 and 6, It is indeterminate as to whether there should be any limitations after the wherein clause or if it a typographical error. For the purposes of examination the wherein clause will be ignored.
Dependent claims 2-5 and 7-9 are rejected under the same rationale by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0286252 A1) in view of Liu (US 2016/0070265 A1).
Re claim 1, Chen teaches a drone method for package pickup and delivery, comprising: 
in an air traffic control system configured to manage UAV flight in a geographic region, communicating to one or more UAVs over one or more wireless networks (see at least ¶44 for unmanned delivery management device 10 connected to unmanned delivery device 50 via wireless communication network 70; see at least ¶124 for unmanned delivery device 50 being a UAV); 
directing a UAV to deliver a package to a delivery location (see at least ¶45 for unmanned delivery management device 10 generates a travel route via which the unmanned delivery device 50 travels to deliver the delivery item and controls operation of the unmanned delivery device 50); and 
directing the UAV to follow an outbound flight path including a plurality of locations to travel to, in a specific order, while outbound to deliver the package (see at least ¶95 for set waypoints of the unmanned delivery device 50 on the way to the delivery destination), 
Park is silent regarding directing the UAV to follow an inbound flight path including the plurality of locations to travel to, in an order reverse of the specific order, while inbound from delivering the package.
However, Liu teaches directing the UAV to follow an inbound flight path including the plurality of locations to travel to, in an order reverse of the specific order, while inbound from delivering the package (see at least ¶136 for traveling stored waypoint in reverse order to return to initial location).


Re claim 6, Park teaches a drone air traffic control system (unmanned delivery management device 10) comprising: 
a processor and a network interface communicatively coupled to one another (Park is not explicit regarding the unmanned delivery management device 10 having a processor and network interface however it would have been obvious to one of ordinary skill in the art as the unmanned delivery management device controls and wirelessly communicates with unmanned delivery device 50 which cannot be done without a processor and wireless interface; see at least ¶44 for wireless communication; see at least ¶45 for control of unmanned delivery device 50); and 
memory storing instructions (Park is not explicit regarding the unmanned delivery management device 10 having a memory however it would have been obvious to one of ordinary skill in the art as the unmanned delivery management device controls and wirelessly communicates with unmanned delivery device 50 which cannot be done without instructions stored in memory to be executed by a processor) that, when executed, cause the processor to: 
communicate to one or more Unmanned Aerial Vehicles (UAVs) over one or more wireless networks (see at least ¶44 for unmanned delivery management device 10 connected to unmanned delivery device 50 via wireless communication network 70; see at least ¶124 for unmanned delivery device 50 being a UAV), wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks (the wherein clause is given no patentable weight because it defines the structure of the UAV which is outside the scope of and does not modify the structure of the air traffic control system); 

direct the UAV to follow an outbound flight path including a plurality of locations to travel to, in a specific order, while outbound to deliver the package (see at least ¶95 for set waypoints of the unmanned delivery device 50 on the way to the delivery destination), 
Park is silent regarding directing the UAV to follow an inbound flight path including the plurality of locations to travel to, in an order reverse of the specific order, while inbound from delivering the package.
However, Liu teaches directing the UAV to follow an inbound flight path including the plurality of locations to travel to, in an order reverse of the specific order, while inbound from delivering the package (see at least ¶136 for traveling stored waypoint in reverse order to return to initial location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions of Park with the features taught by Liu in order to provide an auto-return function for returning to the initial location without generating a new flight path.

Re claim 11, Park teaches an unmanned aerial vehicle (see at least ¶124 for unmanned delivery device 50 being a UAV) for delivering a package, the UAV comprising: 
hardware and antennas adapted to communicate with one or more wireless networks (Park is not explicit regarding the unmanned delivery device 50 having hardware and antennas however it would have been obvious to one of ordinary skill in the art as the unmanned delivery management device controls and wirelessly communicates with unmanned delivery device 50 which cannot be done without hardware and antennas; see at least ¶44 for wireless communication); 

memory storing instructions (Park is not explicit regarding the unmanned delivery device 50 having a memory however it would have been obvious to one of ordinary skill in the art as the unmanned delivery device is wirelessly controlled by unmanned delivery management device 10 which cannot be done without instructions stored in memory to be executed by a processor) that, when executed, cause the processor to: 
communicate with an air traffic control system via one or more wireless networks (see at least ¶44 for unmanned delivery management device 10 connected to unmanned delivery device 50 via wireless communication network 70); 
obtain and send data to the air traffic control system in association with a flight of the UAV during delivery of the package (see at least ¶82 for providing updated position to delivery management device 10); 
deliver a package to a delivery location based on instructions received from the air traffic control system (see at least ¶45 for unmanned delivery management device 10 generates a travel route via which the unmanned delivery device 50 travels to deliver the delivery item and controls operation of the unmanned delivery device 50); and
follow an outbound flight path including a plurality of locations to travel to, in a specific order, while outbound to deliver the package(see at least ¶95 for set waypoints of the unmanned delivery device 50 on the way to the delivery destination), 

However, Liu teaches directing the UAV to follow an inbound flight path including the plurality of locations to travel to, in an order reverse of the specific order, while inbound from delivering the package (see at least ¶136 for traveling stored waypoint in reverse order to return to initial location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instructions of Park with the features taught by Liu in order to provide an auto-return function for returning to the initial location without generating a new flight path.

Claims 2-3, 7-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Liu, and further in view of Shaw (US 2017/0124884 A1).
Re claim 2, modified Park is silent regarding wherein each of the plurality of locations is a waypoint defining a horizontal area.
However, Shaw teaches regarding wherein each of the plurality of locations is a waypoint defining a horizontal area (see at least ¶27 for waypoints include a range of latitude coordinates and a range of longitude coordinates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Park with the features taught by Shaw in order to provide a buffer volume around a waypoint that the drone can travel in for avoiding traffic within the airspace.
Claims 7 and 12 are rejected for similar reasons as claim 2 above for having similar subject matter.

Re claim 3, Shaw further teaches wherein the waypoint further defines an altitude range (see at least ¶27 for waypoints include a range of altitudes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Park with the features taught by Shaw in order to provide a buffer volume around a waypoint that the drone can travel in for avoiding traffic within the airspace.

Claims 8 and 13 are rejected for similar reasons as claim 3 above for having similar subject matter.

Claims 4, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Liu, and further in view of de la Cruz (US 2018/0096609 A1).
Re claim 4, modified Park is silent regarding wherein the air traffic control system provides a flight plan to the UAV including precise speeds and altitudes for the UAV to travel at between each of the plurality of locations.
However, de la Cruz teaches wherein the air traffic control system provides a flight plan to the UAV including precise speeds and altitudes for the UAV to travel at between each of the plurality of locations (see at least ¶26 for generating particular flight pattern between waypoints such as speeds and altitudes to travel at between waypoints).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of modified Park with the features taught by de la Cruz in order to define flight speed and flight altitude between waypoints for ensuring the flight plan is performed safely and in accordance with operational rules, such as rules from a regulatory agency (e.g., the FAA), a company (e.g., a company that maintains a fleet of UAVs), and so on.

Claims 9 and 14 are rejected for similar reasons as claim 4 above for having similar subject matter.

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Liu, and further in view of Di Benedetto (US 2018/0111683 A1).
Re claim 5, modified Park is silent regarding wherein at least some of the plurality of locations define at least a portion of a flying lane of a plurality of flying lanes defined and standardized within the geographic region.
However, Di Benedetto teaches wherein at least some of the plurality of locations define at least a portion of a flying lane of a plurality of flying lanes defined and standardized within the geographic region (see at least ¶98 for maintaining a database storing plurality of possible fight paths between locations; the terms define and standardized are interpreted to be synonymous as the flight path is interpreted to be standard if it is predefined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Park with the features taught by Di Benedetto in order to provide flight paths between two locations that are predefined and already have regulatory approval so further approval of the flight plan is not required.

Claims 10 and 15 are rejected for similar reasons as claim 5 above for having similar subject matter.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666